MEMORANDUM **
Anthony Dean Jackson appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his Arizona jury trial conviction and sentence for kidnaping and sexual assault. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
The district court granted a certificate of appealability (“COA”) on the sole issue of whether Jackson’s claims are procedurally defaulted. Jackson now contends for the first time that his failure to comply with Arizona’s procedural rules is due to the effects of drug and alcohol abuse. We decline to address this fact-specific claim raised for the first time on appeal. See Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir.2001) (quoting Bolker v. Commissioner, 760 F.2d 1039, 1042 (9th Cir.1985)). Applying de novo review, see La Crosse v. Kernan, 244 F.3d 702, 704 (9th cir.2001), we conclude that the district court properly ruled that Jackson’s claims are procedurally defaulted and that he has failed to show cause and prejudice. See Hughes v. Idaho State Bd. of Corr., 800 F,2d 905, 907-908 (9th Cir.1986).
We decline to consider other issues raised by Jackson, that are outside the scope of the COA. See Hiivala v. Wood, 195 F.3d 1098, 1103 (9th cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.